internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ------------------- ------------------------------------------ department of the treasury washington dc person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 - plr-129448-08 date date x ------------------------------------------------- ----------------------------------- date date --------------------- -------------------------- trust -------------------------------------------------- -------------------------------------- trust -------------------------------------------------- ------------------------------------ dear ------------ this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x elected to be an s_corporation effective date on date trust was a shareholder of x however the trustee of trust failed to make an esbt election effective date therefore trust was an ineligible shareholder and x's election to be an s_corporation was invalid additionally trust became a shareholder of x on date the trustee of trust failed to make an esbt election effective date therefore trust was an ineligible shareholder effective date plr-129448-08 x represents that there was no intent to terminate x’s s_corporation_election and that the failure_to_file timely the esbt elections for trust and trust was not motivated by tax_avoidance or retroactive tax planning x represents that trust and trust each comply with the requirements under sec_1361 which defines an esbt x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 and sec_1_1361-1 provide that for purposes of sec_1361 a_trust that is described in sec_1361 immediately before the death of the deemed owner and that continues in existence after such death is a permitted shareholder but only for the two-year period beginning on the day of the deemed owner's death sec_1_1361-1 provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner's death sec_1361 states that an esbt is a permissible shareholder of an s_corporation sec_1361 defines an esbt in part as a_trust if -- plr-129448-08 i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides that an election to be an esbt shall be made by the trustee any such election shall be applied to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 in addition x’s s_corporation_election would have terminated when trust became a shareholder of x we also conclude that this termination would have constituted an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of f x will be treated as an s_corporation effective date and thereafter provided that x's election to be an s_corporation was not otherwise invalid and not terminated under sec_1362 trust will be treated as an esbt under sec_1361 and as a shareholder of x effective date trust will be treated as an esbt under sec_1361 and as a shareholder of x effective date plr-129448-08 these rulings are conditioned upon trust and trust filing esbt elections effective date and date respectively with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt elections if x or x's shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation and whether trust or trust are eligible esbts under sec_1361 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely david r haglund david r haglund senior technician reviewer office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
